EXHIBIT 10-11

ASSIGNMENT OF MANAGEMENT AGREEMENT AND

SUBORDINATION OF MANAGEMENT FEES

THIS ASSIGNMENT OF MANAGEMENT AGREEMENT AND SUBORDINATION OF MANAGEMENT FEES
(this “Assignment”) is made as of the 9th day of November, 2012, by TNP SRT
LAHAINA GATEWAY, LLC, a Delaware limited liability company, having an address
1900 Main Street, Suite 700, Irvine, California 92614 (together with its
permitted successors and assigns, collectively, “Borrower”) to DOF IV REIT
HOLDINGS, LLC, a Delaware limited liability company, having an address at 230
Park Avenue, 12th Floor, New York, New York 10169 (together with its successors
and assigns, collectively, “Lender”), and is consented and agreed to by TNP
PROPERTY MANAGER, LLC, a Delaware limited liability company, having its
principal place of business at 1900 Main Street, Suite 700, Irvine, California
92614 (together with its permitted successors and assigns, collectively,
“Manager”).

RECITALS:

A. Borrower, by its Promissory Note of even date herewith given to Lender
(together with all extensions, renewals, modifications, substitutions and
amendments thereof, the “Note”) is indebted to Lender in the principal sum of
Twenty-Nine Million and 00/100 Dollars ($29,000,000.00) advanced pursuant to the
Loan Agreement of even date herewith between Borrower and Lender (together with
all extensions, renewals, modifications, substitutions and amendments thereof,
the “Loan Agreement”), in lawful money of the United States of America, with
interest from the date thereof at the rates set forth in the Note (the
indebtedness evidenced by the Note, together with such interest accrued thereon,
shall collectively be referred to as the “Loan”), principal and interest to be
payable in accordance with the terms and conditions provided in the Note.

B. The Loan is secured by, among other things, a Leasehold Mortgage, Assignment
of Leases and Rents, Security Agreement and Financing Statement as Fixture
Filing (the “Mortgage”), dated as of the date hereof, given by Borrower for the
benefit of Lender, which grants Lender a first lien on the property encumbered
thereby (the “Property”). The Note, the Loan Agreement, the Mortgage, this
Assignment and any of the other documents evidencing or securing the Loan,
together with all extensions, renewals, modifications, substitution amendments
of any thereof, are collectively referred to as the “Loan Documents”.

C. Pursuant to a certain Property and Asset Management Agreement, dated of even
date herewith, between Borrower and Manager (as amended or modified from time to
time, the “Management Agreement”) (a true and correct copy of which Management
Agreement is attached hereto as Exhibit A), Borrower employed Manager
exclusively to rent, lease, operate and manage the Property and Manager is
entitled to certain management fees (the “Management Fees”) thereunder.



--------------------------------------------------------------------------------

D. Lender requires as a condition to the making of the Loan that Borrower assign
the Management Agreement to Lender and that Manager subordinate its interest in
the Management Fees in lien and payment to the Mortgage as set forth below.

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

1. Assignment and Subordination of Management Agreement. As additional
collateral security for the Loan, Borrower hereby conditionally transfers, sets
over and assigns to Lender all of Borrower’s right, title and interest in and to
the Management Agreement, said transfer and assignment to automatically become a
present, unconditional assignment, at Lender’s option, in the event of a default
under the Note, the Loan Agreement, the Mortgage or any of the other Loan
Documents, including but not limited to escrow agreements, and the failure of
Borrower to cure such default within any applicable grace period; and

2. Subordination of Management Fees. Manager hereby agrees that the Management
Agreement, the Management Fees and any and all liens, rights and interests
(whether choate or inchoate and including, without limitation, all mechanic’s
and materialmen’s liens under applicable law) owed, claimed or held by Manager
in and to the Property pursuant to the Management Agreement, are, and shall be
in all respects, subordinate and inferior to the Liens and security interests
created, or to be created, for the benefit of Lender, and securing the
Obligations under the Loan Agreement and the other Loan Documents, and to any
renewals, extensions, modifications, assignments, replacements or consolidations
thereof, and to the rights, privileges and powers of Lender thereunder.

3. Estoppel. Each of Borrower and Manager represents and warrants that (a) the
Management Agreement is in full force and effect and has not been modified,
amended or assigned other than pursuant to this Assignment, (b) neither Manager
nor Borrower is in default under any of the terms, covenants or provisions of
the Management Agreement and neither Borrower or Manager knows of any event
which, but for the passage of time or the giving of notice or both, would
constitute an event of default by either Borrower or Manager under the
Management Agreement, (c) neither Manager nor Borrower has commenced any action
or given or received any notice for the purpose of terminating the Management
Agreement and (d) the Management Fees and all other sums due and payable to
Manager under the Management Agreement have been paid in full, as of the date
hereof.

4. Agreement by Borrower and Manager. Borrower and Manager hereby agree that in
the event of a default (continuing beyond any applicable grace period) under the
Note, the Mortgage, the Loan Agreement or any of the other Loan Documents (each,
an “Event of Default”) during the term of this Assignment or upon the occurrence
of any event which would entitle Lender to terminate the Management Agreement in
accordance with Section 7.3 of the Loan Agreement, Lender may terminate the
Management Agreement and require Manager to transfer its responsibility for the
management of the Property to a management company selected by Lender in
Lender’s sole discretion, effective as of the date set forth in Lender’s notice
to Manager. Manager shall apply all rents, security deposits, issues, proceeds
and profits of the Property in accordance with Lender’s written directions to
Manager.

 

2



--------------------------------------------------------------------------------

5. Lender’s Right to Replace Manager. In addition to the foregoing, in the event
that Lender, in Lender’s reasonable discretion, at any time during the term of
this Assignment, determines that the Property is not being managed in accordance
with generally accepted management practices for properties similar to the
Property, Lender shall deliver written notice thereof to Borrower and Manager,
which notice shall specify with particularity the grounds for Lender’s
determination. If Lender reasonably determines that the conditions specified in
Lender’s notice are not remedied to Lender’s reasonable satisfaction by Borrower
or Manager within thirty (30) days from receipt of such notice or that Borrower
or Manager have failed to diligently undertake correcting such conditions within
such thirty (30)-day period, Lender may direct Borrower to terminate Manager as
manager of the Property and terminate the Management Agreement and to replace
Manager with a management company acceptable to Lender in Lender’s sole
discretion.

6. Receipt of Management Fees. (a) Subject to the terms of Paragraph 6(b)
hereof, Manager shall not be obligated to return or refund to Lender any
Management Fees or other fee, commission or other amount received by Manager
prior to the occurrence of the Event of Default, and to which Manager was
entitled under the Management Agreement.

(b) Manager’s Compensation. Manager agrees that, notwithstanding anything to the
contrary contained in the Management Agreement, Manager shall not be entitled to
receive compensation for its services conducted in connection with the Property
in excess of five percent (5.0%) of gross rent collected from the Property,
which five percent (5.0%) shall be allocated as follows: (i) 3.75% payable to
Manager; and (ii) 1.25% payable to CBRE, Inc., as sub-manager of the Property
pursuant to a separate written management agreement between Manager and CBRE,
Inc.

7. Consent and Agreement by Manager. Manager hereby acknowledges and consents to
the terms and provisions of this Assignment and Section 7.3 of the Loan
Agreement. Manager agrees that it will act in conformity with the provisions of
this Assignment and Lender’s rights hereunder or otherwise related to the
Management Agreement. In the event that the responsibility for the management of
the Property is transferred from Manager in accordance with the provisions
hereof, Manager shall fully cooperate in transferring its responsibility to a
new management company and effectuate such transfer no later than thirty
(30) days from the date the Management Agreement is terminated. Further, Manager
shall (a) not contest or impede the exercise by Lender of any right it has under
or in connection with this Assignment; (b) in the manner provided for in this
Assignment, give at least thirty (30) days prior written notice to Lender of its
intention to terminate the Management Agreement or otherwise discontinue its
management of the Property and (c) not amend any of the provisions or terms of
the Management Agreement without the prior consent of Lender.

8. Termination. At such time as the Loan is paid in full and the Mortgage is
released or assigned of record, this Assignment and all of Lender’s right, title
and interest hereunder with respect to the Management Agreement shall terminate.

 

3



--------------------------------------------------------------------------------

9. Notices. All notices or other communications hereunder shall be in writing
and shall be given in accordance with Section 11.6 of the Loan Agreement. Any
notice or other communication to Manager shall be addressed as follows (or at
such other address and person as shall be designated by Manager from time to
time):

 

If to Manager:  

TNP Property Manager, LLC

c/o Thompson National Properties, LLC

1900 Main Street, 7th Floor

Irvine, California 92614

Attn: Property Management

10. No Oral Change. This Assignment, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Borrower, Lender or Manager, but
only by an agreement in writing signed by the party against whom enforcement of
any modification, amendment, waiver, extension, change, discharge or termination
is sought.

11. Liability. This Assignment shall be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and permitted assigns
forever. Lender shall have the right to assign or transfer its rights under this
Assignment in connection with any assignment of the Loan and the Loan Documents.
Any assignee or transferee of Lender shall be entitled to all the benefits
afforded to Lender under this Assignment. Neither Borrower nor Manager shall
have the right to assign or transfer its rights or obligations under this
Assignment without the prior written consent of Lender, as provided in the Loan
Agreement, and any attempted assignment without such consent shall be null and
void.

12. Inapplicable Provisions. If any provision of this Assignment is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Assignment, such provision shall be fully severable and this
Assignment shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Assignment, and the
remaining provisions of this Assignment shall remain in full force and effect
and shall not be affected by the illegal, invalid or unenforceable provision or
by its severance from this Assignment, unless such continued effectiveness of
this Assignment, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

13. Governing Law. (a) THIS ASSIGNMENT WAS NEGOTIATED IN THE STATE OF NEW YORK,
AND MADE BY BORROWER, CONSENTED TO BY MANAGER AND ACCEPTED BY LENDER IN THE
STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE WERE DISBURSED FROM THE STATE OF
NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS ASSIGNMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE

 

4



--------------------------------------------------------------------------------

TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE
FULLEST EXTENT PERMITTED BY LAW, BORROWER AND MANAGER EACH HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS ASSIGNMENT AND/OR THE OTHER LOAN DOCUMENTS AND
THIS ASSIGNMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER, BORROWER OR MANAGER
ARISING OUT OF OR RELATING TO THIS ASSIGNMENT MAY AT LENDER’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, OR IN
ANY FEDERAL OR STATE COURT OF THE STATE OF HAWAII, AND BORROWER AND MANAGER EACH
WAIVES ANY OBJECTIONS WHICH THEY MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR
FORUM NON CONVENIENS OR ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER AND
MANAGER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY
SUIT, ACTION OR PROCEEDING. BORROWER AND MANAGER DO EACH HEREBY DESIGNATE AND
APPOINT

Richard L. Yellen

Richard L. Yellen & Associates, LLP

111 Broadway,

New York, New York 10006

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT
AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO IT IN
THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON IT IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.
BORROWER AND MANAGER EACH (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED
ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO
TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW
YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND
ADDRESS FOR SERVICE OF PROCESS AND WHICH SUBSTITUTE AGENT SHALL BE THE SAME
AGENT FOR BOTH BORROWER AND MANAGER), AND (III) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW
YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR. NOTHING CONTAINED HEREIN SHALL
AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST BORROWER AND/OR
MANAGER IN ANY OTHER JURISDICTIONS.

 

5



--------------------------------------------------------------------------------

14. Headings, etc. The headings and captions of the various paragraphs of this
Assignment are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

15. Waiver Of Trial By Jury. BORROWER AND MANAGER AGREE NOT TO ELECT A TRIAL BY
JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND FOREVER WAIVE ANY RIGHT TO TRIAL
BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST,
WITH REGARD TO THIS ASSIGNMENT, THE NOTE, THE MORTGAGE OR THE OTHER LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND MANAGER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH
IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER AND MANAGER.

16. Duplicate Originals, Counterparts. This Assignment may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Assignment may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Assignment. The failure of any party hereto
to execute this Assignment, or any counterpart hereof, shall not relieve the
other signatories from their obligations hereunder.

17. Number and Gender. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

18. Secondary Market. Lender may sell, transfer and deliver the Note and assign
the Mortgage, this Assignment and the other Loan Documents to one or more
investors in the secondary mortgage market (“Investors”). In connection with
such sale, Lender may retain or assign responsibility for servicing the Loan,
including the Note, the Mortgage, this Assignment and the other Loan Documents,
or may delegate some or all of such responsibility and/or obligations to a
servicer including, but not limited to, any subservicer or master servicer, on
behalf of the Investors. All references to Lender herein shall refer to and
include any such servicer to the extent applicable.

19. Lender’s Reliance on Representations. Manager has executed this Agreement in
order to induce Lender to accept the Mortgage and the Loan Documents and with
full knowledge that Lender shall rely upon the representations, warranties and
agreements herein contained, and that but for this Assignment and the
representations, warranties and agreements herein contained, Lender would not
take such actions.

 

6



--------------------------------------------------------------------------------

20. Miscellaneous. (a) Wherever pursuant to this Assignment (i) Lender exercises
any right given to it to approve or disapprove any matter, (ii) any arrangement
or term is to be satisfactory to Lender, or (iii) any other decision or
determination is to be made by Lender, the decision of Lender to approve or
disapprove such matter, all decisions that arrangements or terms are
satisfactory or not satisfactory to Lender and all other decisions and
determinations made by Lender, shall be in the sole and absolute discretion of
Lender and shall be final and conclusive, except as may be otherwise expressly
and specifically provided herein.

(b) Wherever pursuant to this Assignment it is provided that Borrower shall pay
any costs and expenses, such costs and expenses shall include, but not be
limited to, legal fees and disbursements of Lender, whether retained firms, the
reimbursement for the expenses of in-house staff or otherwise.

21. Cash Management. Manager hereby agrees that, notwithstanding any provision
to the contrary set forth herein or in the Management Agreement, (i) Manager
shall comply, to the extent applicable, with the provisions of the Loan
Agreement and the Cash Management Agreement, final copies of which Manager
acknowledges receiving, and (ii) in the event of a conflict between the terms
hereof and/or of the Management Agreement, on the one hand, and the terms of the
Loan Agreement and/or the Cash Management Agreement, on the other hand, the
terms of the Loan Agreement and/or the Cash Management Agreement shall govern.

22. Inconsistencies. In the event of any inconsistency between the terms and
conditions hereof and the terms and conditions of the Management Agreement, the
terms and conditions set forth in this Assignment shall govern.

[NO FURTHER TEXT ON THIS PAGE]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned have executed this Assignment of Management
Agreement and Subordination of Management Fees as of the date and year first
written above.

 

   BORROWER:      

TNP SRT LAHAINA GATEWAY, LLC,

a Delaware limited liability company

      By:  

TNP SRT Lahaina Gateway Mezz, LLC,

a Delaware limited liability company,

its sole member

      By:  

TNP SRT Lahaina Gateway Mezz Holdings, LLC,

a Delaware limited liability company,

its sole member

      By:  

TNP SRT Lahaina Gateway Holdings, LLC,

a Delaware limited liability company,

its sole member

      By:  

TNP Strategic Retail Operating Partnership, LP,

a Delaware limited partnership,

its sole member

      By:  

TNP Strategic Retail Trust, Inc.,

a Maryland corporation,

its general partner

      By:  

/s/ Dee Balch

      Name:   Dee Balch       Title:   CFO         

LENDER:

         DOF IV REIT HOLDINGS, LLC, a Delaware limited liability company      
By:  

/s/ Abbey Kosakowski

      Name:   Abbey Kosakowski       Title:  

Authorized Signatory

  



--------------------------------------------------------------------------------

MANAGER:

TNP PROPERTY MANAGER, LLC

a Delaware limited liability company

By:  

Thompson National Properties, LLC,

a Delaware limited liability company,

its Sole Member

 

By:  

/s/ Anthony W. Thompson

Name:   Anthony W. Thompson Title:   CEO